Citation Nr: 1400993	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter has since been transferred to the RO in Columbia, South Carolina.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding his death; was not rated as totally disabled continuously since his release from active duty for a period of five years immediately preceding his death; was not a prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 20.1106 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, because the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  38 U.S.C.A. § 1318 DIC Benefits

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002). The total rating may be either schedular or based upon unemployability.  Id.

The Veteran died in December 2009.  At the time of his death, service connection was in effect for prostate cancer, rated as 100 percent disabling from April 3, 2002, and diabetes mellitus type II, rated as 20 percent disabling from July 9, 2001.  Therefore, while the Veteran was rated as totally disabled by VA, this rating was not in effect for a period of at least 10 years.  Moreover, as the Veteran was discharged in 1968, the rating was not in effect since his release from active duty.  There is also no indication that the Veteran was a POW.  Given the foregoing, the Board finds that the appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied as a matter of law.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

With respect to the appellant's claim for service connection for the cause of the Veteran's death, additional development is warranted.

The Veteran's death certificate indicates he died of a self-inflicted gunshot wound to the chest.  His treatment records show he was diagnosed with depression.  Although he was not service-connected for depression, the appellant argues that the condition was secondary to his service-connected prostate residuals.  Therefore, a VA medical opinion is necessary to address this contention.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate VA examiner as to whether diagnosed depression is secondary to prostate cancer.  The claims file must be forwarded to the examiner, and the examiner should indicate in his/her report that the claims file was reviewed.

The examiner is advised of the following:

a.  Private treatment records dated March 2001 show the Veteran was not depressed and did not have excess anxiety.

b.  The Veteran was diagnosed with prostate cancer in April 2001.

c.  VA records show the Veteran had a history of depression beginning in 2002.

d.  VA records dated February 2005 show the Veteran had been depressed since 2000 when he was involved in a motor vehicle accident.

The examiner should review the entire record, including the lay statements of records, as well as any relevant postservice records, and address the following questions:

i) Was the Veteran's depression at least as likely as not proximately due to or caused by his prostate cancer?

ii)  Was the Veteran's depression at least as likely as not aggravated by his prostate cancer?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3.  After the requested development has been completed, readjudicate the merits of the appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


